NEWMAN, District Judge.
The indictment in this case, together with the admission of the United States attorney in open court, and the demurrer to the indictment, raise this question: Where a letter is directed to “L. B. Price, care Kimball House, Atlanta, Ga.,” and the letter is delivered at the office of the Kimball House, is in the office of the hotel awaiting delivery to Price, and the letter is unlawfully, wrongfully, and fraudulently taken therefrom and secreted, is the person taking the same subject to indictment and punishment, under section 3892 of the Revised Statutes of the United States? If the letter in this case had been “delivered to the person to whom it was directed,” the taking of the same, no matter how wrongful or unlawful the act, would clearly not be an offense within this statute. The only information or direction received by the postal authorities as to how and where a letter shall be delivered is from the sender. Where the sender directs the letter to the care of another person, it is, in effect, a direction that the letter shall be delivered to A- for B.; and, when the delivery is madé by the post-office employés to A., it is delivered as the postal department is instructed to deliver it, and therefore, when handed to and received by A., it is a delivery to the person to whom it is addressed. The' duty of the postal authorities is discharged when they comply with the instructions of the sender, and deliver the letter to the designated person or at the designated place. Where the duty of the post-office department ends, it would seem that its protection generally would end also.
It is said that some importance should be attached to the use of the word “person” as to the delivery of the letter, and that the Kim-ball House is not a person. The delivery of the letter to the Kimball House was its delivery to Price. Such were the directions of the sender, — that it should be delivered to the Kimball House for Price; and this was done. To my mind, if an offense has been committed in connection with this letter, it is a violation of the state law, and is not within federal cognizance, certainly not under the statute on which the indictment is based. The case of U. S. v. McCready, 11 Fed. 225, decided by Judge Hammond in the Western district of Tennessee, and *257the case of U. S. v. Safford, 66 Fed. 642, decided by Judge Priest for the Eastern district of Missouri, are interesting cases in this connection. While in neither case are the facts exactly like the facts here, in both cases there is a discussion of most of the pertinent authorities which it is believed support the conclusion reached in this case. With the admission of the district attorney that the letter in this case had been delivered at the office of ¡he Kimball House, and was there when stolen, I must hold that no case is made which would authorize a prosecution under section 3892, Rev. St.